DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
Claims 6, 15, and 19 have been cancelled.  Claim 22 has been newly added.

The rejection of claims 4-5, 13-14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Kusk et al. (WO 2010/083842) in view of Sheppard et al. (U.S. Patent No. 6,022,847, of record) is withdrawn in view of the claim amendments.  The target proteins taught by Kusk et al. are no longer recited in instant claims 4-5.

The rejection of claims 4-5, 7-9, 11-14, and 16-21 under 35 U.S.C. 103 as being unpatentable over Lazar et al. (U.S. Patent No. 7,317,091, of record) in view of Kober et al. (of record) and Sheppard et al. (U.S. Patent No. 6,022,847, of record) is withdrawn in view of the claim amendments.  The light and heavy chains of instant claim 12 are taught by Lazar et al.; however, instant claims 4-5 as currently amended do not encompass them.  This art rejection could be reintroduced if the claims are amended.




Election/Restrictions
Claims 1-3 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7-14, 16-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 has been amended to be directed to an expression cassette, comprising (i) a promoter and (ii) a nucleic acid sequence encoding a protein secretion factor having an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, which is operably linked to a gene encoding a target protein, wherein the target protein is selected from the group consisting of human growth hormones, Adalimumab, Bevacizumab, Tocilizumab, Aflibercept, Dulaglutide, IgG4-GDF15, IgG1-GDF15, and luciferase.
Claim 5 has been amended to be directed to a vector for secretory expression of target protein, comprising an expression cassette comprising a nucleic acid sequence encoding a protein secretion factor having an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, which is operably linked to a gene encoding a target protein, wherein the target protein is selected from the group consisting of human growth hormones, Adalimumab, Bevacizumab, Tocilizumab, Aflibercept, Dulaglutide, IgG4-GDF15, IgG1-GDF15, and luciferase.
No basis has been pointed to for the claim limitations of  Adalimumab, Bevacizumab, Tocilizumab, Aflibercept, Dulaglutide, IgG4-GDF15, and IgG1-GDF15.  None is apparent.  These specific antibodies and target proteins are not disclosed in the instant specification.
The claims constitute new matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 has been amended to be directed to the vector according to claim 5 further comprising a second expression cassette comprising a nucleic acid sequence encoding a protein secretion factor having an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 3, 4, and 8, which is operably linked to a gene encoding an antibody heavy chain wherein said target protein is an antibody light chain.  As written, the limitation “wherein said target protein is an antibody light chain” must be in reference to the target protein of claim 5 upon which claim 7 depends.  This is confusing.  Claim 5 recites particular antibodies such as Adalimumab.  It does not recite provide antecedent basis for general antibodies or for antibody heavy or light chains.  The target protein of claim 5 is the complete antibody and not just the light chain.  As written, the expression cassette of claim 5 must encode both the heavy and light chains of antibodies such as Adalimumab.  Claim 7 is confusing.  
Claims 8-9 are confusing for lacking antecedent basis for “antibody light chain” and “antibody heavy chain” limitations for the same reasons as claim 7.  Their dependent claims do not remedy this.
Claim 12 is confusing in reciting SEQ ID NOS: 48 and 49.  These sequences do not correspond to any of the target proteins recited in claim 5 (upon which claim 12 ultimately depends).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-12 and 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 has been amended to be directed to the vector according to claim 5 further comprising a second expression cassette comprising a nucleic acid sequence encoding a protein secretion factor having an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 3, 4, and 8, which is operably linked to a gene encoding an antibody heavy chain wherein said target protein is an antibody light chain.  As written, the limitation “wherein said target protein is an antibody light chain” must be in reference to the target protein of claim 5 upon which claim 7 depends.  Claim 5 recites particular antibodies such as Adalimumab.  The target protein of claim 5 is the complete antibody and not just the light chain.  As written, the expression cassette of claim 5 must encode both the heavy and light chains of antibodies such as Adalimumab.  Claim 7 is not properly dependent.  It fails to include all the limitations of the claim upon which it depends.
Claim 8-9 are not properly dependent upon claim 5 for the same reasons as claim 7.  Their dependent claims do not remedy this.
Claim 12 is not properly dependent upon claims 5, 8, and/or 9 as SEQ ID NOS: 48 and 49 correspond to the light and heavy chains of an anti-CD20 antibody.  See SEQ ID NOS: 3 and 4 of Lazar et al. (U.S. Patent No. 7,317,091, of record).  This antibody is not encompassed by claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent Application Publication 2014/0201855) in view of Sheppard et al. (U.S. Patent No. 6,022,847, of record).
Miller et al. discloses recombinant production of luciferase in transformed host cells such as CHO cells.  The luciferase can be produced using a heterologous signal sequence at its N-terminus for secretion.  Vectors with regulatory sequences such as promoters can be used.  The recombinant luciferase can be isolated from the culture medium and purified.  See at least paragraphs [0019, 0085, 0089-0090, 0093, and 0097-0099].  Miller et al. does not disclose the signal sequence of instant SEQ ID NO: 1.
Sheppard et al. discloses a signal sequence having amino acids 1-22 of SEQ ID NO: 2 which corresponds to instant SEQ ID NO: 1. Expression vectors and cells for recombinant production of proteins are disclosed.  Mammalian cells such as CHO cells are disclosed.  This signal sequence can be used to direct secretion of heterologous proteins.  See at least column 3, lines 7-25; column 4, lines 5-11; and column 24, lines 24-64.  Sheppard et al. does not particularly point to luciferase.
It would have been obvious to use the signal sequence corresponding to amino acids 1-22 of SEQ ID NO: 2 (i.e. instant SEQ ID NO: 1) as disclosed by Sheppard et al. as the heterologous signal sequence suggested by Miller et al. to produce luciferase recombinantly in transformed host cells as taught by Miller et al.  Sheppard et al. discloses that the signal sequence can be used with heterologous proteins and Miller et al. discloses that luciferase can be recombinantly produced using a heterologous signal sequence.  Using vectors with promoters, using transformed host cells, and methods of recombinantly producing the luciferase protein, recovering the luciferase protein from the culture medium, and purifying the luciferase protein are taught by Miller et al.  The prior art teaches combining prior art elements according to known methods to yield predictable results.  It would have been a matter of substituting one known signal sequence for another known signal sequence to obtain predictable results.  It would have been routine for one of ordinary skill in the art to do so at the time of the effective filing date.

Applicant’s arguments are not persuasive.  In particular, applicant’s arguments regarding two expression cassettes are not persuasive with respect to claims 4-5, 13-14, and 16-18.  These claims do not require two expression cassettes or a bicistronic vector.
Applicant’s arguments with respect to efficient secretion are not persuasive.  Claims 4-5, and 13-14 are directed to products:  expression cassettes, vectors, and host cells.  These products are suggested by the prior art.  Claims 16-18 are directed to methods of producing target proteins including luciferase.  The claimed methods do not require any particular level of secretion or particular level of efficiency.  Applicant states that the signal peptide of instant SEQ ID NO: 1 directs secretion of a 17.2 kDa salivary zsig polypeptide and asserts that this indicates that the signal peptide would not predictably direct secretion of a larger protein when SEQ ID NO: 1 is used as a heterologous signal peptide.  This is not persuasive.  Applicant has presented no evidence or sound scientific reasoning correlating the ability of a particular signal peptide to induce secretion of a heterologous protein with the size of the native protein secreted.  The prior art to Kober et al. indicates that heterologous signal peptides (including from other species, such as a human protein signal sequence inducing secretion in Chinese Hamster Ovary (CHO) cells) can be used successfully to secrete proteins (i.e. antibody chains) in CHO cell lines.  See Table 1 and Figure 5 of Kober et al.  The ability of a signal peptide to direct secretion is not attributed to the size of the protein naturally secreted with this signal peptide.  Size of the protein naturally secreted with the signal peptide is not discussed or indicated as being of interest.  Size of the heterologous protein secreted with the heterologous signal peptide is not discussed or indicated as being of interest.  The prior art applied suggests that heterologous signal sequences can be used for secretion of target proteins.  None of the references comment on the size of the protein being secreted as compared to the native protein secreted when using the signal sequence.  At least for example, Treco et al. (U.S. Patent No. 7,229,793) discloses using the signal sequences from large proteins (e.g. tissue plasminogen activator) and small proteins (e.g. somatostatin) as heterologous signal sequences to direct secretion of proteins of varying sizes (e.g. growth hormone, hepatocyte growth factor, PDGF, BDNF, TNF, calcitonin, etc.).  See at least column 1, lines 25-30; column 7, lines 3-20; and column 38, lines 18-42.  There would have been an expectation that secretion of a target protein (of any size) would have occurred if the signal peptide of instant SEQ ID NO: 1 was used.
Figure 12 shows high antibody secretion for pCB-Rx71_v5.4 compared to other constructs directing expression of an antibody light and heavy chain.  Table 1 discloses that this construct has the protein secretion factor SP7.2 (SEQ ID NO: 1) fused to the light chain and the protein secretion factor SP1 (SEQ ID NO: 3) fused to the heavy chain.  However, high production is not seen for pCB-Rx77_v5.4.  In pCB-Rx77_v5.4, SEQ ID NO: 1 is fused to each of the light and heavy chains.  That is, applicant’s asserted unexpected results are not commensurate in scope to the claims.  The unexpected results are particular to the vector construct as disclosed in Figure 11 for pCB-Rx71_v5.4.  The experimental results make clear that the particular order and combination of elements is what provides the high antibody secretion.  In addition, there are no unexpected results shown for antibodies using the protein secretion factor of SEQ ID NO: 2 and 4-8.  (See for example, claims 7 and 9.)
Applicant has not established any unexpected results, particularly unexpected results for luciferase.  The claims embrace a wide variety of target proteins and a wide variety of recombinant host cells used by the methods of producing the target proteins.
The claims are obvious over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa